UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-4315
                                     _____________


                           UNITED STATES OF AMERICA

                                            v.

                                  MARK LAWRENCE,

                                           Appellant


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (No. 2-06-cr-00083-001)
                        District Judge: Hon. Cynthia M. Rufe

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 26, 2015

             Before: CHAGARES, KRAUSE, and BARRY, Circuit Judges.

                                  __________________

                                 JUDGMENT ORDER
                                 ___________________

           This cause came to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was submitted pursuant to Third

Circuit LAR 34.1(a) on June 26, 2015.

     While on appeal, the Government made certain concessions in its briefing for the

first time. The District Court was, thus, unable to consider these concessions in rendering

its decision. We hold that the District Court should have the opportunity to consider the
Government's concessions in the first instance. For that reason, it is now hereby

ORDERED and ADJUDGED by this Court that the District Court's order dated

September 30, 2013 is VACATED and REMANDED.



                                         BY THE COURT,



                                         s/ Michael A. Chagares
                                          Circuit Judge


ATTEST:

s/Marcia M. Waldron
Clerk



Dated: September 30, 2015